STUMBO, Justice,
dissenting.
Reluctantly, I must dissent. I would not read into KRS 376.010(4) the restriction that the majority places there. In my opinion the subsection was designed to protect the person who builds for his or her own use, be it as a primary or second home, versus the person who builds for commercial purposes, that is, the person who builds to rent or sell to others. As the majority says, “[a]ny fair reading of the statute makes it clear that the term ‘dwelling’ is used in the statute to apply to an owner-occupied dwelling.” The building in question is just such a structure. Had the legislature desired to be as restrictive as the majority contends, the simple addition of the word “primary” prior to the final word of subsection (4) would have accomplished that goal. I prefer to read the statute as written.